ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES PER CURIAM: This case was remanded by the United States Supreme Court for further consideration in light of Esquivel-Quintana v. Sessions, — U.S. —, 137 S.Ct. 1562, 198 L.Ed.2d 22 (2017). Edgar Rayon-Gonzalez filed opposed motions to summarily vacate the district court judgment, remand for resentencing, and issue the mandate forthwith. We subsequently allowed the Government to file a response out of time. Thereafter,. we denied Rayon-Gonzalez’s motions and called for supplemental briefing. After due consideration, we VACATE Rayon-Gonzalez’s sentence and REMAND to the district court for resentencing. The district court may consider all relevant factors on resentencing.